August 20, 2021

The Honorable Judge Thomas A. Varlan
U.S. District Judge

Suite 143

800 Market Street

Knoxville, TN 37902

Dear Honorable Judge Varlan,

I am writing this letter to urge you respectfully to dismiss the case and acquit
Professor Hu, former University of Tennessee Knoxville (UTK) Professor, in
the best interest of justice and fairness.

I am a retired geoscientist. As an immigrant coming from Taiwan to this
country more than 45 years ago, I’ve learned the importance of liberty,
fairness, equality, and contribution to society. Through my own hard work
and diligence, I can enjoy in retirement and contribute to society in many
other ways.

Unfortunately, Professor Anming Hu cannot do the same due to Department
of Justice’s intent to go on trial for the second time. In the original trial, the
verdict already proved his innocence. Without new and convincing evidence,
the second trial will be counter productive and unjust. Other similar cases
have been occurred before. Dr. Wen Ho Lee, Professor Xiaoxing Xi, and Ms.
Sherry Chen were wrongfully accused of violating national security law, but
eventually proven innocent in court.

Professor Hu was courageous in his trial. Both his wife and kids are
continuously supporting him and making a stand for his innocence. Your

dismissal in this case will acquit Professor Hu in the best interest of justice
and fairness.

Sincerely,

f

Case 3:20-cr-00021-TAV-DCP Document 132 Filed 08/26/21 Page1of3 PagelD #: 2271

    
eed g Paget a fp lfe pee EEE ccd peg tlalagadepeccl itfecfifleg! PRES FG

e062
0001

(
"eae aaee a Q L Le NL Ol xy
WN) ee
; Srl ~apimngs

uaa MAN ow ab (> Jol! ¢ Ss VL
yyw ¥ Sy ML abyn =| Tt

 

alt 0422 OOOO Oboe etoe

ARM

t GWd Tzo02 ony

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eal L! XL“ any
“T yoo aay 1E9s
ws")

Case 3:20-cr-00021-TAV-DCP Document 132 Filed 08/26/21 Page 2of3 PagelD #: 2272
70186 3050 OO00 ?ebO 807b

PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
OF THE RETURN ADDRESS, FOLD AT DOTTED LINE

ei
UIE URI AUU TUTTE MIT TT

 

el ene lysoecy

os’
os'e$
igh W

SZ
XL NOs 151) NOH

diva s5¥1880 “SA

Case 3:20-cr-00021-TAV-DCP Document 132 Filed 08/26/21 Page 3of3 PagelD #: 2273
